DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent 8,751,255. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims differ in that claims 1 and 12 of U.S. Patent 8,751,255 recite a plurality of non-emergency medicine specialists physician health care providers whereas claims 1 and 13 of the application recite plurality of health care providers

Claims 1-20 have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim(s) 1 recite(s) a system for delivering on-call schedule information for healthcare providers, which is a statutory category (i.e. machine). Claim 13 recites a method of identifying a healthcare facility, which is a statutory category (i.e. process). Accordingly, claims 1, 13 are all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1, 13 recites at least one abstract idea. Specifically, Claim 1 recites the steps of 
A system for delivering on-call schedule information for health care providers, comprising:

a server computer system comprising a control module and a communication module,
the communication module being configured to electronically receive a query comprising a health service category and a patient location; 
the control module being configured to:
determine the time that the query was sent to set an acceptable time frame for treatment of the patient; 
respond to the query by searching the database to find at least one health care facility having a health care provider available within the acceptable time frame, the health care provider having expertise in said health service category; 
access a mapping system to compare the patient location and the location of the at least one healthcare facility found from the database and to determine a travel distance between the patient location and the at least one health care facility location to determine whether the at least one health care location is within a threshold travel distance. 
The limitations “determine the time that the query was sent to set an acceptable time frame for treatment of the patient” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions 
Further the limitations “respond to the query by searching the database to find at least one health care facility having a health care provider available within the acceptable time frame, the health care provider having expertise in said health service category” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitations could be performed by the user, researcher to observe, analyze and search a healthcare provide available within the acceptable time framer. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “compare the patient location and the location of the at least one healthcare facility found from the database and to determine a travel distance between the patient location and the at least one health care facility location to determine whether the at least one health care location is within a threshold travel distance.” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including 
Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 13 because the only difference between claim 1 and claim 13 is that claim 1 recites a system, whereas claim 13 recites a method.  

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract
Dependent claims 2-5, 14-15 recite the system to respond by sending the selection to the healthcare facility and storing of the selection in a database of the healthcare facility to output the identification and location of healthcare provider and threshold travel distance, to search the database to select healthcare facility and thus merely define steps that were indicated as being part of the abstract idea, and thus part part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as storing, identifying a threshold distance, etc…). 
Dependent claims 6-9 recite the system to respond to the selection of by sending an electronic notification to the healthcare facility, by storing said selection in a database of the healthcare facility, and or to receive the queries of the acceptable time frame and to determine a threshold distance, and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity 
Dependent claims 10-12, 16-20 recite the system to include a database to contact information of the healthcare facility and provider, to receive on-call schedule information, and patient transporter and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity.

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
A system for delivering on-call schedule information for health care providers, comprising:
a machine-readable database comprising on-call schedule information for a plurality of health care providers, and locations of health care facilities with which said health care providers are affiliated (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);, 
the control module being configured to:
determine the time that the query was sent to set an acceptable time frame for treatment of the patient (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
respond to the query by searching the database to find at least one health care facility having a health care provider available within the acceptable time frame, the health care provider having expertise in said health service category (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);,; 
access a mapping system to compare the patient location and the location of the at least one healthcare facility found from the database and to determine a travel distance between the patient location and the at least one health care facility location to determine whether the at least one health care location is within a threshold travel distance. (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);,  
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of a machine-readable database comprising on-call schedule information for a plurality of health care providers, and locations of , the examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing on-call schedule for the providers to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of a organizing human activity ((see MPEP § 2106.05(g)). 
Regarding the additional limitations of determine the time that the query was sent to set an acceptable time frame for treatment of the patient; respond to the query by searching the database to find at least one health care facility having a health care provider available within the acceptable time frame, the health care provider having expertise in said health service category, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g)). 
Regarding the additional limitations of access a mapping system to compare the patient location and the location of the at least one healthcare facility found from the database and to determine a travel distance between the patient location and the at least one health care facility location to determine whether the at least one health care location is within a threshold travel distance, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).  
For these reasons, representative independent claim 1 and analogous independent claim 13 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a generic computer, processor, server, internet. Etc…; [Spec;  [Paras 0017-0018]] and generic storage devices does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 6, 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 13 and dependent claims 2-12, 14-20 limit the use of a computing component, the use of the internet, a server. The specification merely describes the use of these devices. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity  (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over (US. 20020165732 hereinafter Ezzeddine) in view of Bachus et al. (US. 20060015369 hereinafter Bachus) and further in view of Gournares et al. (US. 20090198733 hereinafter Gournares). 

With respect to claim 1 Ezzeddine teaches a system for delivering on-call schedule information for health care providers, comprising:
a machine-readable database comprising on-call schedule information for a plurality of health care providers, and locations of health care facilities with which said health care providers are affiliated (‘732; Abstract: An on-call system and method which utilizes the Internet and WCTP and WAP protocols and is suitable for use with medical personnel and enables users to remotely access information relative to a person and the person's on-call schedule. The system and method permits at least one user to have immediate and direct communication with at least one recipient using the Internet and/or wireless communications systems and methods. The system and method further provides an automated answering and communication service for persons consisting of an interactive Internet-based system and method that uses a centralized database of scheduling information to organize, orchestrate and instantly connect physicians, hospitals and related medical professionals and even patients during both routine and urgent situations. The system and method enables individuals to be grouped or categorized as desired; Para 0023: this invention comprises an on-call system comprising a host, said host comprising a database, at least one server and a plurality of active server pages, said database comprising on-call data associated with a person, and said plurality of active server pages comprising an user interface page for permitting a user to access said database via the Internet; Para 0154: The general information area 180 a presents the logged-in user 14, such as a physician, with the current information stored in database 24 for that user 14. In the embodiment being described, the general information area 180 a comprises a title 180 a 1, first name 180 a 2, middle initial 180 a 3, last name 180 a 4, primary specialty 180 a 5, secondary specialty 180 a 6, phone number 180 a 7, fax number 180 a 8, mobile phone number 180 a 9, address 180 a 10, city, 180 a 11, state 180 a 12, zip code 180 a 13 and special instructions 180 a 14 input areas for the logged-in user to view, modify or add information relative to himself); and
a server computer system comprising a control module and a communication module,
the communication module being configured to electronically receive a query comprising a health service category and a patient location (‘732; Para 0020: preference list of physician specialists; Para 0022: on-call server; Para 0164: each logged-in user 14 may identify in a logged-in user specific referral list one or more other physicians who are categorized by specialty of practice so that other logged-in user is provided with a referral list of other physicians to whom that physician desires to refer patients; Fig. 66 illustrates  weekend call divided between downtown 1 and downtown 2 construed as a certain distance),
the control module being configured to:
determine the time that the query was sent to set an acceptable time frame for treatment of the patient (‘732; Para 0211: If the physician has access to a communications device [0211] 18, then a link is provided to enable a communication to the device in the area 1600 c (FIG. 75). The page 1600 further lists the physicians schedule for a particular period, such as a month in the schedule area 1600 d as illustrated in FIGS. 75 and 76. If the user selects (block 1604 in FIG. 30A) the group name, which in the illustration being described is “CONSULTANTS in CARDIOLOGY” in the area and link 1600 b (FIG. 75), then a group member screen, such as the screen 70 illustrated in FIG. 43, for this particular physician is displayed.). 
Ezzeddine does not, but Bachus teaches;
respond to the query by searching the database to find at least one health care facility having a health care provider available within the acceptable time frame, the health care provider having expertise in said health service category (‘369; Fig. 3: hospital affiliation; Para 0022; Fig. 4: specialties as of categories, distance and zip code; Para 0026: search screen for specialty, distance and location). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time of invention was made to include a query of location of a patient in need of emergency medical care as taught by Bachus (‘369) into system and method for automated and interactive scheduling of Ezzeddin so the user can determine the nearest location of healthcare facilities for patient transfer and the combination would have yielded predictable results. 
The combined art does not, but Gournares teaches, 
access a mapping system to compare the patient location and the location of the at least one healthcare facility found from the database and to determine a travel distance between the patient location and the at least one health care facility location to 733; Para 0021: The match component 102 can evaluate the portion of data in order to identify an optimal medical facility 104 to which the patient can be transported. In general, the match component 102 can consider data related to the patient (e.g., patient data such as patient location, status, urgency, insurance coverage, patient preference, patient authorized medical data, etc.), information related to potential or available medical facilities (e.g., medical facility data such as, travel distance, routes from the patient location to the medical facility location, staffing, available resources, etc.) as well as data related to traffic (e.g., traffic data such as traffic predictions, traffic flow, emergency vehicle patterns, etc.). In other words, the match component 102 can employ traffic evaluation and/or prediction in order to generate a probable distribution of a patient needs in an emergency situation as well as facilities available in order to give the best match based on the flow of traffic (e.g., matching a patient and corresponding urgency with a medical facility 104). Moreover, the match component 102 can evaluate the portion of data in order to identify a specialist (e.g., a specialist for referral, etc.), a SME for consultation/collaboration, etc. Such information gathered and/or collected can be further implemented into a social network for doctors and/or medical professionals, wherein the match component 102 can be the engine). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time of invention was made to include healthcare resource locator as taught by Gournares(‘326; Paras 0050, 0083) into the system and method for automated and interactive scheduling of Ezzeddin so the user can determine the nearest location of 
Claim 13 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein the control module is configured to output an identification and location of the health care facility found by searching the database. (‘732; Fig. 51). 

With respect to claim 3, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein said query specifies said threshold travel distance (‘732; Fig. 66). 

With respect to claim 4, the combined art teaches the system of Claim 1, Ezzeddine discloses further comprising a plurality of client computer systems each configured to send the query to the server computer system over an electronic network (‘732; Para 0230). 

With respect to claim 5, the combined art teaches the system of Claim 4, Ezzeddine discloses wherein the server computer system is configured to respond to the query by sending an identification and location of the health care facility found by searching the database to a client computer system that sent the query to the server computer system, said client computer system configured to allow a user to select the health care facility for receiving a patient currently requiring care from said affiliated health care provider (‘732; Para 0231). 

With respect to claim 6, the combined art teaches the system of Claim 5, Ezzeddine discloses wherein the server computer system is configured to respond to a selection of the health care facility by a (‘732; Para 0017). 

With respect to claim 7, the combined art teaches the system of Claim 5, Ezzeddine discloses wherein the server computer system is configured to respond to a selection of the health care facility by a user of the client computer system by storing said selection in a database of health care facility selections (‘732; Para 0160)..

With respect to claim 8, the combined art teaches the system of Claim 4, Ezzeddine discloses wherein the server computer system is configured to receive a plurality of queries from said client computers system, each query comprising a health service category and a patient location, the server computer system being configured to respond to each query by sending an identification and location of one or more health care facilities found, if any, by searching the database to the client computer system that sent the query to the server computer system, said client computer systems each configured to allow a user to select one of the health care facilities, the server computer system being configured to record, for each of said queries, (1) the health service category of the query, (2) the patient location of the query, (3) a time of the query, (4) one or more health care facilities, if any, found by searching the database in response to the query, and (5) one or more selections, if any, of said health care facilities whose identifications were sent to a client computer system that sent the query to the server computer system (‘732; Para 0164; Fig. 66)..

With respect to claim 9, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein the query includes the acceptable time frame for treatment and wherein the control module is configured to determine whether the at least one health care location is within the threshold distance by using the mapping system to estimate the travel time for the patient to reach the at least one health care location and comparing it to the acceptable time frame (‘732; Para 0211).. 

With respect to claim 10, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein the database includes contact information for the health care facilities and/or health care providers, the server computer system configured to output contact information of the health care facility found by searching the database (‘732; Para 0017). 

With respect to claim 11, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein the server computer system is configured to receive on-call schedule information for the health care providers over an electronic network (‘732; Para 0024), the server computer system configured to update the database with the received on-call schedule information (‘732; Paras 0180-0181).

With respect to claim 12, the combined art teaches the system of Claim 1, Ezzeddine discloses wherein the database  includes contact information for patient transporters, the server computer system configured to respond to the query by: searching the database to find at least one patient transporter that can transport a patient from the patient location to the health care facility found by searching the database (‘733; Abstract:); and sending contact information for said found patient transporter to a client computer system that sent the query to the server computer system (‘733; Abstract). 

With respect to claim 14, the combined art teaches the method of Claim 13, Ezzeddine discloses wherein the query includes a specification of the threshold travel distance (‘732; Fig. 66).. 

With respect to claim 15, the combined art teaches the method of Claim 13, further comprising selecting the received health care facility from a screen display (‘732; Para 0141). 

With respect to claim 16, the combined art teaches the method of Claim 13, Ezzeddine discloses further comprising receiving contact information of the health care facility over the network (‘733; Abstract). 

With respect to claim 17, the combined art teaches the method of Claim 13, Ezzeddine discloses further comprising receiving contact information for a patient transporter that can transport a patient from the patient location to the health care facility (‘733; Abstract). 

With respect to claim 18, the combined art teaches the method of Claim 13, Ezzeddine discloses wherein said receiving comprises: receiving over the network identifications and locations of a plurality of health care facilities each having a health care provider currently on call, each of the health care providers having expertise in said health service category; and receiving over the network, for one or more of the health care facilities, a transportation option for transporting the patient from the patient location to the health care facility (‘733; Para 0022). 

With respect to claim 19, the combined art teaches the method of Claim 18, Ezzeddine discloses wherein each transportation option comprises: at least one carrier for transporting the patient from the patient location to the health care facility; and for each carrier, a time estimate for said transporting the patient (‘733; Para 0009).  

With respect to claim 20, the combined art teaches the method of Claim 13, Ezzeddine discloses wherein said receiving comprises: receiving over the network identifications and locations of a plurality of health care facilities each having a health care provider currently on call, each of the health care providers having expertise in said health service category; and receiving over the network, for one or more of the health care facilities, health insurance information related to health insurance accepted by the one or more health care facilities in treating a patient (‘732; Abstract).. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686